Citation Nr: 0012033	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-24 013	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1969.  

This appeal arises from a December 1995 rating decision by 
the Boston, Massachusetts, regional office (RO).  In those 
decisions, the RO denied service connection for 
post-traumatic stress disorder (PTSD).  


FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised. 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. The effective date of the revision is March 7, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  See also 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The service medical records reflect no complaint or finding 
pertaining to a psychiatric disorder. The veteran's service 
personnel records show that the ship upon which he served, 
the USS Oxford, was commended for outstanding performance 
"on a project of highest national importance during late 
October and early November 1967;" that, during various 
periods between March 1967 and March 1968 (including, in 
pertinent part, from September 30, 1967 to October 15, 1967 
and from October 26, 1967 to November 26, 1967), he served 
aboard the USS Oxford in the Vietnam Combat Zone; that his 
military specialty was described as a communication 
technician; and that the related civilian occupation of this 
military specialty was that of a radio operator.

At a VA general medical examination conducted in November 
1995, the veteran reported that his past medical history was 
significant for PTSD with depression and some anxiety.  The 
examiner diagnosed, in pertinent part, PTSD.  

In a June 1997 letter, a registered nurse at the VA Medical 
Center (VAMC) in Boston, Massachusetts explained that the 
veteran has been seeking treatment at the clinic regularly 
since 1994 for insight/supportive psychotherapy and that he 
also participates in a medication management group with a 
staff psychiatrist.  According to the registered nurse, the 
veteran has described the following stressful in-service 
events:  a combat peer's sustaining of injuries from an 
explosion (including having his face "blown"), the 
veteran's own sustaining of injuries (e.g., unconsciousness) 
as a result of this explosion, the veteran's "almost being 
buried alive," and the veteran's receiving of cruel 
treatment during an incarceration of five days (for charges 
which were later dropped by the Navy).  The registered nurse 
noted that the veteran has chronic PTSD of moderate to severe 
severity.  

In March 1999, the veteran was accorded an examination by the 
VA staff psychiatrist who is treating him at the Outpatient 
Clinic at the Boston VAMC.  At this evaluation, the veteran 
reported that he served in Vietnam as a communications 
intelligence operator who had a secret clearance as a result 
of his work which involved "copying Morse Code."  The 
veteran explained that he had been told that, due to his 
secret clearance, the Marines "were under orders to shoot . 
. . [him], rather than allow . . . [him] to be captured."  
He was given two guns but was never taught how to use them.  
Specific traumatic in-service events, as reported by the 
veteran included a fellow sailor's being hit by enemy fire, 
the veteran's belief that his own retaliatory firing caused 
the death of a Viet Cong, a Marine friend's death when the 
"back of his head [was] blown off" by a rocket explosion, 
and the veteran's own injuries (e.g., unconsciousness) which 
he sustained when he was hit by another rocket explosion.  
The veteran asserted that, at his debriefing meeting "behind 
closed doors, he was threatened with five years in jail if he 
disclosed anything to anybody."  The staff psychiatrist who 
interviewed the veteran diagnosed, on Axis I, PTSD, recurrent 
major depression, and alcohol abuse which was in complete 
remission since 1975.  

At a personal hearing conducted at the RO before the 
undersigned Member of the Board in March 1999, the veteran 
reiterated that his traumatic in-service stressors include 
his deployment from his ship, the U.S.S. Oxford (on which he 
served from approximately March 1967 to March 1968), onto the 
territory of South Vietnam on several occasions to perform 
top secret duties involving codes; his being subjected to 
enemy fire while working on Marine fire bases in Vietnam 
(copying Morse Code and guard the perimeter mostly at night); 
and the wounding and killing of fellow servicemen.  The 
veteran was unable to recall the names or locations of any of 
these firebases or the names of fellow servicemen who had 
been wounded or killed by enemy fire. 

To summarize, the veteran is competent to describe in-service 
events.  As the Board has previously discussed in this 
decision, the veteran has provided repeated and consistent 
reports of traumatic in-service events.  In this regard, the 
Board also notes that the veteran's service personnel records 
which have been obtained and associated with the claims 
folder indicate that the ship upon which he served, the USS 
Oxford, was commended for outstanding performance "on a 
project of highest national importance during late October 
and early November 1967;" that, during various periods 
between March 1967 and March 1968 (including, in pertinent 
part, from September 30, 1967 to October 15, 1967 and from 
October 26, 1967 to November 26, 1967), he served aboard the 
USS Oxford in the Vietnam Combat Zone; that his military 
specialty was described as a communication technician; and 
that the related civilian occupation of this military 
specialty was that of a radio operator.  Furthermore, as a 
result of the veteran's descriptions of traumatic in-service 
stressors, several medical personnel have diagnosed him to 
have PTSD.  

In view of the veteran's consistent reports of traumatic 
in-service stressors, the pertinent findings in his available 
service personnel records, as well as the diagnoses of PTSD 
by various medical personnel, the Board believes that the 
evidence tends to show that the criteria set forth in 
38 C.F.R. § 3.304(f) have been met.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
PTSD is well grounded.  


ORDER

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.  


REMAND

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990). 

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

As the Board has discussed in the previous portion of this 
decision, throughout the current appeal, the veteran has 
provided reports of traumatic in-service events, including 
his deployment from his ship, the U.S.S. Oxford on which he 
served from approximately March 1967 to March 1968, onto the 
territory of South Vietnam on several occasions to perform 
top secret duties involving codes; his being subjected to 
enemy fire (which, at one point, rendered him unconscious) 
while he was working on Marine fire bases in Vietnam (copying 
Morse Code and guard the perimeter mostly at night); and the 
wounding and killing of fellow servicemen (including the 
wounding of a fellow sailor by enemy fire and the killing of 
a Marine friend who had gotten the "back of his head [was] 
blown off" by a rocket explosion.  Based on these reported 
stressors, several medical personnel have diagnosed PTSD.  

A review of the claims folder indicates that the RO attempted 
to verify the veteran's claimed in-service stressors with the 
United States Army and Joint Services Environmental Support 
Group (ESG) (which has been redesignated as the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR)).  USASCRUR in a July 1997 letter indicated that 
the RO did not include a discussion of the veteran's 
stressful incidents in the agency's request for verification.  
A copy of the RO's request is not on file.  In light of the 
available service personnel records which reflect that the 
ship upon which the veteran served, the USS Oxford, was 
commended for outstanding performance "on a project of 
highest national importance during late October and early 
November 1967;" that, during various periods between March 
1967 and March 1968 (including, in pertinent part, from 
September 30, 1967 to October 15, 1967 and from October 26, 
1967 to November 26, 1967), he served aboard the USS Oxford 
in the Vietnam Combat Zone; that his military specialty was 
described as a communication technician; and that the related 
civilian occupation of this military specialty was that of a 
radio operator, the Board concludes that an attempt to verify 
the veteran's reported in-service stressors should be made in 
this well-grounded claim.  

In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following development:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The Board is particularly 
interested in copies of records of 
psychiatric treatment that the veteran 
has received at the Boston VAMC's 
Causeway Street Outpatient Clinic since 
1994 (including his participation in the 
Veterans Improvement Program with 
Dr. Jonathan Shay) and copies of records 
of the therapy sessions in which the 
veteran participated with Dr. Steven 
Quinn at the National Center for PTSD in 
recent years.  The RO should assist the 
veteran as necessary in accordance with 
38 C.F.R. § 3.159 (1999).  

2.  The RO should ask the veteran to 
provide, to the extent possible, the 
names of his friends and/or fellow 
servicemen who were killed or wounded in 
Vietnam, the dates that those events 
occurred, the units to which those 
individuals were assigned, and the 
locations at which those events occurred.  
The veteran should also be asked to 
provide the dates and locations, to 
include the names of the units and 
firebases to which he was assigned, of 
any mortar attacks, fire fights, and/or 
sniper attacks to which he was subjected 
in Vietnam.  He may submit lay statement 
to verify the reported stressors.  He 
should be informed that any additional 
information could be essential in 
verifying the reported stressors.

He should be asked to furnish any 
additional information regarding the 
basis for the commendation awarded the 
U.S.S. Oxford for performance between 
late October and early November 1967.

3.  The RO should contact the appropriate 
source(s), to include the U. S. Naval 
Historical Center and Chief, Naval 
Operation OPNAV, 09B15, Washington D.C. 
(see 21-3131 dated June 23, 1997), in 
order to obtain the following:  copies 
the ship's log, deck log and Captain's 
log for the U.S.S. Oxford for the time 
periods the veteran served in the Vietnam 
combat zone.

4.  The RO should request the National 
Personnel Records Center to furnish a 
copy of the veteran's personnel record 
regarding the Officer's Mast which 
resulted in confine aboard the U.S.S. 
Northampton in February 1966.   If this 
information cannot be located, copies of 
the ship's log, deck log and Captain's 
log for February 1966 should be obtained. 

5.  The RO should contact the appropriate 
source in order to obtain additional 
information regarding the commendation 
given to the U.S.S. Oxford for 
performance rendered in late October and 
early November 1967 (a copy of the 
document should accompany the request).

6.  Thereafter, the RO should request 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197 to verify the 
claimed stressors as reported by the 
veteran and to provide any additional 
information on the commendation awarded 
to the USS Oxford.  A copy of the 
document referencing the commendation 
should accompany the request. 

6.  Based upon the complete record, 
including the USASCRUR response, as to 
whether the veteran was exposed to a 
stressor or stressors in service and, if 
so, the nature of the specific stressor 
or stressors.  The RO must also 
specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

7.  If the RO verified a stressor(s), a 
VA examination by a psychiatrist should 
be performed to determine whether nature 
and severity of any psychiatric disorder, 
to include PTSD.  The claims folder is to 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only a 
stressor(s) which has been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the psychiatric examiner should specify 
which stressor(s) was used as the basis 
for the diagnosis.  A complete rationale 
for any opinion expressed must be 
provided. 

8.  The RO should thereafter re-
adjudicate the issue of entitlement to 
service connection for PTSD, to include 
the revised 38 C.F.R. § 3.304(f).  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  

After the veteran and his representative has been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals



 



